People v Bell (2014 NY Slip Op 09008)





People v Bell


2014 NY Slip Op 09008


Decided on December 24, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
CHERYL E. CHAMBERS
LEONARD B. AUSTIN, JJ.


2012-09656
 (Ind. No. 6927/11)

[*1]The People of the State of New York, respondent,
vScott A. Bell, appellant.


Lynn W. L. Fahey, New York, N.Y. , for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Amy Appelbaum of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Walsh, J.), imposed October 28, 2011, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 267; People v Pressley, 116 AD3d 794) and, thus, does not preclude review of his claim that his sentence was excessive. However, contrary to the defendant's contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., MASTRO, CHAMBERS and AUSTIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court